DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Printer Query of May 6, 2022, the printer noted a few issues which needed correction.  The IDS of 4/19/2022 applicant has not put the names of the inventors down properly on the 1449 instead used the Assignee name which does not correlate with how the patent will print.  In order to advance prosecution on the merits.  The IDS of 4-19-2022 has not been considered.  The Examiner has put the US references and US Pg Pubs on an 892 and these references have been considered by the Examiner for Examination.  The Non Patent Literation, Foreign References have been considered at the time of allowance however, this will not appear on the front of the patent.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claim Set dated February 7, 2022
Claim 16. Line 15, “f.  condensing the purified vapor into purified water”, delete “;” insert --.--
Claim 18, line 2, after “….into the apparatus” insert  -- .--
Claim 31, line 15, after “the second outlet” insert --.--
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                           Primary Examiner, Art Unit 1771